Citation Nr: 9905897	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a right eye disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
September 1945, based upon review of his service medical 
records.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1995 rating decision, in 
which the RO granted the veteran's claim of entitlement to 
compensation, under 38 U.S.C. § 1151, for a right eye 
disorder.  The disability was evaluated as 10 percent 
disabling, effective from December 1993.  An NOD was filed 
the following month, and an SOC issued in May 1995.  The 
veteran filed a substantive appeal in July 1995.  In October 
1995, the veteran testified before a hearing officer at the 
VARO Boston.  A Hearing Officer's Decision/Supplemental SOC 
was issued the same month.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  On VA medical examination in April 1995, the examiner's 
assessment noted that the veteran's vision was reduced in the 
right eye to the level of 20/40 as a consequence of changes 
in his eyes associated with his cataract surgery and 
penetrating keratoplasty, and that he had mild age-related 
maculopathy of the dry variety in both eyes.

3.  The evidence reflects that the veteran's right eye 
disorder is not productive of an increase in impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.84a, 
Diagnostic Code 6001-6009 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in September 1993, 
the veteran underwent a status post phako emulsification with 
posterior chamber intraocular lens implant of the right eye, 
at the VA Medical Center (VAMC) in Boston.  In a discharge 
summary, dated that same month, he was noted to have a 
history of cataracts and had complained of persistent poor 
vision.  Postoperatively, the veteran was reported to be 
without pain or discomfort.  An examination, postoperative 
day one, revealed significant corneal edema, but the wound 
was reported as intact without evidence of leakage.  
Attention by applanation in the right eye was 12mm of 
mercury, the anterior chamber was well formed with 1+ flare, 
and the posterior chamber intraocular lens was in place.  The 
veteran was found to be stable for discharge.  

In December 1993, in a Statement in Support of Claim (VA Form 
21-4138), the veteran filed a claim of entitlement to 
benefits, under the provisions of 38 U.S.C. § 1151, for right 
eye damage as a result of eye surgery in September 1993.  
With his claim he submitted a VAMC Boston discharge summary 
(as noted above), and outpatient treatment records, dated in 
December 1993.  A treatment record, dated December 1st, 
reported the veteran's right eye edema had improved slightly.  
Visual acuity in the right eye was measured as 20/70 
uncorrected, and 20/40 corrected.  A later treatment record, 
dated December 20th, noted the veteran's vision through his 
right eye was still blurry.  Visual acuity of the right eye 
was measured as 20/200 uncorrected, and 20/30 corrected.  The 
examiner's impression was corneal edema of the right eye 
status post cataract extraction (CE) without benefit.  

Thereafter, the RO received a VAMC Boston operation report, 
dated in September 1993, in addition to outpatient treatment 
records, dated in October and November 1993.  The operation 
report noted the medical procedures of the veteran's cataract 
extraction.  Treatment records noted the veteran's treatment 
for corneal edema of the right eye.  

In February 1995, the RO received a statement from the 
veteran's niece.  In her statement, the veteran's niece 
reported that, following the veteran's right eye surgery at 
the VAMC Boston, his eye had remained irritated for many 
months, and he had suffered from chronic pain and watering of 
the eye.  In addition, the veteran had been unable to read, 
drive, or watch television, and his eye remained extremely 
sensitive to light.  The veteran's niece also reported that 
the veteran subsequently sought private treatment for his 
right eye, and it was during an examination that he was told 
that his right eye had been damaged by previous surgery.  He 
was given eye drops, which resulted in slight improvement, 
and later underwent a cornea transplant in April 1994 and 
laser surgery in October 1994.  

In April 1995, the veteran underwent an eye examination for 
VA purposes.  He was noted to have corrected vision of 20/40 
in the right eye and 20/25 in the left eye.  Refraction was 
noted not to improve the veteran's vision in his right eye 
beyond the level of 20/40.  On further examination, the pupil 
was reported as apparently myopic in the right eye, with no 
afferent pupil defect.  Evaluation of the central visual 
field with the Amsler's grid was normal, and anterior segment 
examination was significant for corneal signs consistent with 
penetrating keratoplasty, with a clear central corneal zone 
in the white and quiet eye.  In addition, the anterior 
chamber was noted as quiet, the posterior chamber IOL 
(intraocular lens) was well positioned and stable, and the 
posterior capsule was clear, with an apparent posterior 
capsulotomy having been performed.  The examiner also 
reported that intraocular pressure measures were normal in 
each eye, and visual field studies revealed a superior 
constriction in the right eye consistent with scarring 
induced cornea by the penetrating keratoplasty.  The left 
visual field study was also reported normal.  Furthermore, 
dilated examination of the fundus revealed a choroidal nevus 
in the inferior quadrant of the left eye, approximately 3-
disc diameters in size, and there was generalized pigment 
disruption of the retinal pigment epithelium in both eyes.  
The condition was noted as reticular pigmentary degeneration.  
There was also mild age-related maculopathy in each eye.  

The examiner's assessment was that the veteran's vision was 
reduced in the right eye to the level of 20/40 as a 
consequence of changes in his eyes associated with his 
cataract surgery and penetrating keratoplasty, and that he 
had mild age-related maculopathy of the dry variety in both 
eyes.  

Thereafter, the RO received an undated Admission Note from 
Mariana Mead, M.D., a private physician who had been treating 
the veteran's right eye disorder.  Dr. Mead noted that the 
veteran was being admitted for penetrating keratoplasty in 
the right eye to treat his diagnosed pseudophakic bullous 
keratopathy.  She opined that from the appearance of the 
cornea, she did not think the veteran's pseudphakic bullous 
keratopathy would reverse with medications.  On examination, 
visual acuity with correction showed count fingers at three 
feet vision in the right eye with no improvement with 
pinhole.  This also could not be improved with refraction.  
External, pupillary, and motility examinations were reported 
normal.  Dilated examination showed a grossly normal right 
posterior eye although no details were appreciated.  In 
addition, there was no gross macular pathology, and 
intraocular pressure was 14mm of mercury in both eyes.  

In an April 1995 rating action, the RO granted the veteran 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of right eye surgery.  The disability was evaluated 
as 10 percent disabling, effective from December 1993.  

In October 1995, the veteran testified before a hearing 
officer at the VARO in Boston.  Under questioning, the 
veteran stated that he underwent cataract surgery in 
September 1993, and in April 1995 surgery was performed by 
Dr. Mead.  The veteran also testified that he had worn 
glasses for about 10 years, and that he had problems with 
stairs and around curves because he felt off balance.  In 
addition, he reported that his vision was still somewhat 
blurred, and that he suffered from occasional headaches.  
These headaches, he noted, were not too bad.  Furthermore, 
the veteran testified that his right eye was sensitive to 
light, that it became tired after prolonged reading, and that 
he experienced floaters in his field of vision. The veteran 
also stated his right eye had only gotten worse after the 
surgery performed by VA in September 1993, and that it would 
never be the same.  

II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected hypertension 
is more severe then previously evaluated.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

Under applicable regulations, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  Pursuant to 
section 4.20, the veteran's disability from right eye surgery 
(right eye disorder) has been rated as keratitis under 38 
C.F.R. § 4.84a, Diagnostic Code (DC) 6001 (1998).  Under this 
diagnostic code, unhealed injuries of the eye are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  See also 38 C.F.R. § 
4.84a, DC 6009 (1998).  The best distant vision obtainable 
after the best correction by glasses will be the basis of 
rating defective vision.  38 C.F.R. § 4.75 (1998).

In this case, the RO granted the veteran a 10 percent 
disability rating for his right eye disorder, under DC 6001.  
Although it was noted that the measured degree of visual 
acuity was of insufficient severity to warrant a compensable 
rating, the RO determined that it would apply the doctrine of 
reasonable doubt in favor of the veteran in order to grant a 
compensable rating as if there were an active process 
affecting the eye.  Upon review of the record, however, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted.

The evidence reflects that the veteran has no compensable 
impairment of visual acuity pursuant to DC 6079 (a 
noncompensable evaluation is warranted where vision in one 
eye is 20/40 and vision in the other eye is 20/40 or better).  
An increased evaluation is therefore not appropriate under 
that code.  Otherwise, the veteran is currently being rated 
at 10 percent for residuals of his right eye disorder, which 
includes complaints of occasional headaches, slight blurring, 
and fatigue.  Additionally, the veteran was observed, on VA 
examination in April 1995, to be suffering from reticular 
pigmentary degeneration and mild age-related maculopathy.  
However, neither of these disorders was reported to be 
related, or appears from the record to be residuals of the 
veteran's right eye surgery in 1993.  Therefore, absent 
medical evidence of other active pathology, the Board finds 
that an evaluation in excess of 10 percent is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 10 
percent at this time.


ORDER

Entitlement to an increased rating for a right eye disorder 
is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

